Citation Nr: 0640229	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  99-22 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
residuals of a right knee injury, with degenerative changes 
and chondromalacia, rated as 10 percent disabling from June 
19, 1998 to August 1, 1999; as 100 percent disabling from 
August 2, 1999 to October 31, 1999; and as 40 percent 
disabling effective from November 1, 1999. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1978 to May 1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee Regional Office 
(RO).   

The Board notes that the veteran has made arguments 
pertaining to an issue of service connection for an ankle 
sprain.  That matter is not perfected for appellate review.  
Accordingly, the Board refers the veteran's arguments to the 
RO for any appropriate action.  


FINDINGS OF FACT

1.  During the period from June 19, 1998 to August 1, 1999, 
the veteran's right knee disorder was not shown to be 
productive of any impairment other than pain on motion.  

2.  During the period since November 1, 1999, the right knee 
disorder generally has not resulted in limitation of motion 
of the knee with flexion limited to less than 80 degrees, or 
extension limited by more than 40 degrees, and the disorder 
has not resulted in instability or subluxation.

3.  The veteran's service-connected disabilities are 
residuals of a right knee injury with degenerative changes 
and chondromalacia, currently rated as 40 percent disabling; 
and an anxiety disorder with depression, rated as 30 percent 
disabling.  His combined disability rating is 60 percent.

4.  The veteran has completed a college level education in 
the field of social work, and was gainfully employed for many 
years as a security guard.  

5.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating for right knee higher 
than 10 percent during the period from June 19, 1998 to 
August 1, 1999, or a rating higher than 40 percent from 
November 1, 1999 are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5257, 5258, 5259, 5260, 5261 (2006); VAOPGCPREC 23-97, 
VAOPGCPREC 9-98; VAOPGCPREC 9-04.  

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.14, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Notice and Assistance

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in July 2004 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the letter informed the 
veteran that he should submit any additional evidence that he 
had in his possession.  The veteran was also afforded 
notification regarding effective dates in June 2006.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letter he was given a full opportunity to submit 
evidence, and his claim was subsequently readjudicated.  He 
has not claimed any prejudice as a result of the timing of 
the letter.  The Board concludes that the appeal may be 
adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examinations.  His treatment records 
have been obtained, as have his VA vocational rehabilitation 
records.  Records from the Social Security Administration are 
also in his claims file.  He has declined a hearing.  The 
Board does not know of any additional relevant evidence which 
is available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  

I.  Entitlement To A Higher Initial Disability Rating For 
Residuals Of A Right Knee Injury, With Degenerative Changes 
And Chondromalacia.

The veteran contends that the RO made a mistake by failing to 
assign a higher initial disability rating for his service-
connected right knee disorder.  He asserts that the disorder 
is severely disabling and prevents any significant physical 
activity.  

The Board has considered the full history of the disorder.  
The veteran's service medical records show that in September 
1981 he slipped when getting out of a car and hurt his right 
knee.  It was noted that there was effusion.  The veteran 
filed a claim for disability compensation in May 1998.  In a 
decision of December 1998, the RO granted service connection 
for residuals of a right knee injury with degenerative 
changes and chondromalacia, post-operative, and assigned a 10 
percent disability rating.  The veteran subsequently filed a 
notice of disagreement with that decision and eventually 
perfected the current appeal.  The RO later 


assigned an increased "staged" rating with the disorder 
rated as 10 percent disabling from June 19, 1998 to August 1, 
1999; as 100 percent disabling from August 2, 1999 to October 
31, 1999; and a 40 percent disabling effective from November 
1, 1999.  However, the issue remains on appeal as the veteran 
has not indicated satisfaction with that rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The criteria for rating based on limitation of motion of the 
knee joint are set forth in Diagnostic Code 5260 which 
provides that a noncompensable rating is warranted where 
flexion of the knee is limited to 60 degrees.  A 10 percent 
rating is warranted where flexion is limited to 45 degrees.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted where flexion 
is limited to 15 degrees.  

Under Diagnostic Code 5261, a noncompensable rating is 
warranted where extension of the knee is limited to 5 
degrees.  A 10 percent rating is warranted where extension is 
limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to 15 degrees.  A 30 percent 
rating is warranted where extension is limited to 20 degrees.  
A 40 percent rating is warranted for extension which is 
limited to 30 degrees.  A 50 percent rating is warranted for 
extension which is limited to 45 degrees.  

A veteran may potentially qualify to receive separate ratings 
for limitation of flexion and limitation of extension.  See 
VAOPGCPREC 9-04

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

With respect to the period from June 19, 1998 to August 1, 
1999, the Board finds that the veteran's right knee disorder 
was not shown to be productive of any impairment other than 
pain on motion.  The Board notes that there is little 
evidence with respect to that period of time.  A VA record 
dated in August 1998 shows that the veteran reportedly still 
had pain in the knee.  On examination, there was an excellent 
range of motion.  There was pain on the left aspect of the 
knee.  The impression was questionable tendonitis right knee.  
A VA record dated in October 1998 shows that the veteran 
ambulated without a limp.  There was no effusion and no joint 
line tenderness.  Another VA record dated in October 1998 
reflects that the veteran was fitted with a neoprene knee 
sleeve.  A record dated in January 1999 



(erroneously indicating that it was the left knee rather than 
the right knee) reflects that the veteran continued to have 
crepitance and pain in the knee.  On examination, there was 
mild quad atrophy, but negative McMurray and Lachman's.  The 
impression was DJD of the knee.  In light of these generally 
minimal findings and no indication of limitation of motion, 
the Board concludes that the criteria for an initial rating 
higher than 10 percent for the right knee disorder during the 
period from June 19, 1998 to August 1, 1999 are not met.  

As noted, the veteran already has been assigned a 100 percent 
rating from August 2, 1999 to October 31, 1999.

With respect to the period of time beginning November 1, 
1999, the Board notes that the RO has assigned a 40 percent 
rating based on limitation of motion.  The Board finds that 
the evidence does not reflect the presence of limitation of 
motion of the knee of sufficient severity to warrant a rating 
higher than 40 percent.  The evidence shows that the right 
knee disorder has not resulted in limitation of motion of the 
knee resulting in flexion to less than 60 degrees, and does 
not limit extension to 45 degrees.  Such levels of limitation 
are not shown on the VA examination of September 1999 which 
indicated that the veteran had a full range of motion with 
extension to zero degrees and flexion to 140 degrees.  
Similarly, a VA medical treatment record dated in April 2002 
shows that although the veteran reported a complaint of right 
knee pain with giving away, on examination he walked well 
without assistance, and the knee had no deformities, 
discoloration, edema, effusion, tenderness, atrophy, 
instability or crepitus.  Of particular significance, the 
range of motion was reported to be full.  Finally, the report 
of a VA joints examination conducted in January 2005 shows 
that the veteran lacked 25 degrees of extension, but could 
flex the knee to 90 degrees.  The limitation of extension 
corresponds to a rating no higher than the current 40 
percent, while the minimal limitation of flexion corresponds 
to a noncompensable rating.  Thus, the evidence does not 
indicate that a higher rating is justified when using actual 
ranges of motion.



The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  The VA examination conducted in January 2005 
reflects that the veteran had additional limitation of 
function and limitation of range of motion following 
repetitive use secondary to pain.  He also had noted a lack 
of endurance primarily because of pain.  However, it was also 
stated that he had not noted specific increase fatigue, 
weakness.  The examiner noted that after repetition, the 
range of motion was extension from -35/40 degrees and flexion 
to 80 degrees.  The Board finds that the current rating of 40 
percent adequately reflects the weakness, fatigue and pain on 
use experienced by the veteran.  The Board notes that the 
findings are not sufficient to warrant a higher rating.  A 
limitation of extension of 45 degrees which would warrant a 
50 percent rating is not shown.  The flexion to 80 degrees is 
noncompensable under the rating schedule.  Accordingly, the 
criteria for an initial disability rating higher than 40 
percent during the period from November 1, 1999, for a right 
knee disorder are not met.

The Board also notes that separate compensable ratings may be 
assigned for a knee disorder if there is both instability 
under Diagnostic Code 5257, and arthritis which causes 
limitation of motion under Diagnostic Codes 5260 or 5261.  
See VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, a 10 percent rating is warranted for recurrent 
subluxation or lateral instability which is productive of 
slight impairment of the knee.  A 20 percent rating is 
warranted for moderate impairment.  A 30 percent rating is 
warranted for severe impairment.  However, the preponderance 
of the evidence contemporaneous to the current appeal shows 
that the disorder also has not resulted in instability or 
subluxation.  For example, the VA examination in September 
1999 documented that there was no instability, and the 
McMurray's and Lachman's signs were negative.  The examiner 
indicated that there was only a low probability of an injury 
to the anterior cruciate ligament.  The report of a VA 
examination conducted in November 2004 noted that 


there was no instability of the knee.  On examination in 
January 2005, it was again noted that Lachman's and 
McMurray's were negative, and the anterior and posterior 
drawer tests were also negative.  In the final diagnosis it 
was specifically stated that "there is no evidence of 
meniscal or ligamentous instability."  Accordingly, a 
separate rating for instability or subluxation of the knee is 
not warranted.  


II.  Entitlement To A Total Disability Rating Based On 
Individual Unemployability
 Due To Service-Connected Disabilities.

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability.  As 
noted above, service-connected disabilities are rated based 
primarily upon the average impairment in earning capacity.  
Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  

A total rating may be authorized for compensation purposes if 
the requirements of 38 C.F.R. § 4.16 are met.  Pursuant to 38 
C.F.R. § 4.16(a), a total disability rating for compensation 
purposes may be assigned on the basis of individual 
unemployability: that is, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  In such an instance, if there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id. 

Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service-
connected disability or unemployability).  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

The veteran's service-connected disabilities are residuals of 
a right knee injury with degenerative changes and 
chondromalacia, currently rated as 40 percent disabling; and 
an anxiety disorder with depression, rated as 30 percent 
disabling.  His combined disability rating is 60 percent.  
Thus, his combined service-connected rating do not meet the 
preliminary percentage criteria of 38 C.F.R. § 4.16(a).

For veterans who fail to meet the percentage standards noted 
above, but who are unemployable by reason of service-
connected disabilities, the case may be referred to the 
Director of the Compensation and Pension Service for 
extraschedular consideration.  See 38 C.F.R. § 4.16(b). 

The Board notes, however, that the preponderance of the 
evidence shows that the service-connected disabilities do not 
render the veteran unable to work.  Although records from the 
Social Security Administration reflect that the veteran was 
found to be entitled to disability benefits from that 
organization, this decision was based in part on 
consideration of his nonservice-connected lumbar spine 
disorder and a hernia.  Impairment attributable to a 
nonservice-connected disorder may not be considered as a 
basis for finding entitlement to a total rating based on 
impairment due to service-connected disabilities.  The Board 
also notes that the Social Security decision was made at a 
time when the veteran had a lower level of education (i.e., 
only a high school degree rather than the college degree 
which he later completed).  

The veteran has completed a high school degree, and recently 
obtained a college degree in social work.  He reported in a 
claim for Social Security benefits that he has occupational 
experience working as for many years as a security guard.   

The Board finds that the evidence of record shows that the 
veteran's service-connected disabilities are not of such 
nature and severity as to prevent him from securing or 
following all types of substantially gainful employment.  The 
veteran's service-connected disabilities are not shown to be 
productive of total occupational impairment.  The medical 
evidence does not show that his service-connected 
disabilities preclude all forms of employment for which he is 
qualified.  The VA 


examiner who conducted an examination in September 1999 
indicated that the veteran would be employable in a sedentary 
job.  The report of a VA examination conducted in November 
2004 also contains this same assessment that the veteran 
could be employed in a job where certain physical activities 
were not required.  The Board agrees with this assessment and 
notes that the veteran has a college level 
education and would therefore be capable of a variety of 
sedentary jobs.  Similarly, the report of a VA joints 
examination conducted in January 2005 noted that the veteran 
was doing well with his vocational rehabilitation program as 
it did not require extensive standing, walking, bending, etc.   

Although the veteran has submitted several rejection letters 
from prospective employers, the letters do not contain any 
indication as to the reasons why he application for 
employment was rejected.  The Board also notes that the 
report of a VA mental disorders examination conducted in 
February 2005 shows that the veteran reported that 
medications had helped his psychiatric symptoms, and that he 
intended to pursue a masters degree because one of his 
professors had offered him a job upon completion of such a 
degree.  The examiner noted that there had been moderate 
improvement and that he had accomplished an educational 
achievement (of completing his college degree).  The examiner 
concluded that the prognosis was fair.  In light of the 
foregoing, the Board finds that the veteran's contention that 
he is unemployable based on his history of having been 
treated for a psychiatric disorder is not convincing.  

The veteran's disability are productive of significant 
impairment with his ability to work; however, a significant 
degree of industrial impairment is contemplated by the 
currently assigned 60 percent combined rating.  Based on the 
foregoing, the Board finds that the veteran's service-
connected disabilities do not preclude all forms of 
substantially gainful employment consistent with his 
educational background and occupational experience.  
Accordingly, the Board concludes that the criteria for a 
total disability rating based on individual unemployability 
due to service-connected disorders are not met and referral 
for extraschedular consideration is not warranted.




ORDER

1.  A higher initial disability rating for residuals of a 
right knee injury with degenerative changes and 
chondromalacia, rated as 10 percent disabling from June 19, 
1998 to August 1, 1999; as 100 percent disabling from August 
2, 1999 to October 31, 1999; and as 40 percent disabling 
effective from November 1, 1999, is denied. 

2.  A total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.  



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


